Citation Nr: 0906130	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-15 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to service connection for arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 27, 1979, 
to July 27, 1982, with an additional 5 months and 5 days of 
active duty prior to that time.  The Veteran also served with 
a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and September 2005 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, that denied the Veteran's 
claims for service connection for plantar fasciitis and 
arthritis of the right knee.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in July 2008.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims for service connection for plantar 
fasciitis and for arthritis of the right knee.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Certain chronic diseases, to include arthritis, may 
be presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2008).   

In addition, VA law provides that active military, naval, or 
air service includes any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training during which 
the individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2008).  
Thus, service connection may be established for disability 
resulting from injuries or diseases incurred during active 
duty or active duty for training, but only for injuries 
incurred during inactive duty for training.

Relevant medical evidence consists of the Veteran's service 
treatment records, records of his service with the Army 
National Guard, and reports of his ongoing care by private 
treatment providers.  The Veteran's service treatment records 
for his time on active duty are silent as to any complaints 
of or treatment for problems with his feet or his right knee.  
Similarly, records from the Army National Guard are silent as 
to any injuries to the feet or right knee, or treatment for 
any such injury or disability, during his time with the Army 
National Guard.  The Board notes that in June 2004, the 
Veteran was found medically unfit to continue in the Army 
National Guard because of a lumbar spine disability.

Relevant medical evidence also reflects records of the 
Veteran's ongoing private treatment, which establish that the 
Veteran was diagnosed with both bilateral plantar fasciitis 
and arthritis of the right knee while enrolled in the Army 
National Guard.  To that end, the Board notes that the 
Veteran was treated in August 2003 for complaints of pain in 
his arches and heels.  He was diagnosed at that time with 
bilateral plantar fasciitis and has continuously sought 
treatment since that date, including the use of orthotics and 
anti-inflammatory medications as well as injections to 
address pain.  The Veteran was first seen for complaints of 
pain and popping in the right knee in March 2004, which was 
initially diagnosed as probable torn cartilage.  His March 
2004 treatment provider noted the Veteran's speculation that 
the knee problem was related to the running and physical 
training he was engaged in as part of his duties with the 
Army National Guard.  Also in March 2004, the Veteran 
underwent magnetic resonance imaging that revealed a Baker's 
cyst behind the right knee, as well as degenerative changes 
and a torn meniscus.  He underwent arthroscopic surgery to 
remove the Baker's cyst and repair the meniscus in April 
2004.  

As noted above, the record on appeal contains reports of 
private treatment showing that the Veteran was found to have 
bilateral plantar fasciitis in August 2003 and arthritis of 
the right knee in March 2004; both diagnoses were made while 
the Veteran was enrolled in the Army National Guard.  
Presently, however, the Board notes that there is no official 
documentation in the record from the Veteran's reserve 
component units pertaining to the Veteran's dates of service 
or his duty status (active duty for training or inactive duty 
training), other than a print-out indicating anywhere from 15 
to 27 days of active duty for training per year during his 
time in the National Guard.  Because that information could 
be relevant to the adjudication of the Veteran's claims, 
additional development is required.  

Further, the Board notes that during his hearing before the 
undersigned Veterans Law Judge in July 2008, the veteran and 
his representative advanced argument to the effect that, 
although he was not injured while serving with the Army 
National Guard, the Veteran's plantar fasciitis and arthritis 
of the right knee were aggravated by the running and other 
physical training in which he was engaged during his National 
Guard service.  As noted previously, the evidence shows that 
the Veteran was found to have bilateral plantar fasciitis in 
August 2003 and arthritis of the right knee in March 2004, 
while enrolled in the Army National Guard.  He has testified 
that he engaged in a good deal of running and physical 
training during service, and that he has had problems ever 
since, and current reports show that he has osteoarthritic 
changes in his right knee as well as plantar fasciitis 
bilaterally.  

Under relevant VA regulations, action should be taken to 
obtain a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but:  1) contains competent evidence of 
diagnosed disability or symptoms of disability; 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, which may be established by 
competent lay evidence; and 3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4) (2008).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.  Thus, the Board finds that the Veteran should be 
provided a VA medical examination for purposes of obtaining 
an examination and opinion with respect to the etiology of 
his foot and right knee difficulties.

The examination should address the nature and etiology of any 
identified foot and right knee disability, and all medical 
opinions offered should be based upon consideration of the 
Veteran's complete documented history and assertions through 
review of the claims file and should account for the 
Veteran's lay testimony as well as the clinical record, 
including any newly obtained evidence relevant to the claim.  
The examiner should opine as to whether it is at least as 
likely as not that the Veteran has a current plantar 
fasciitis or right knee arthritis that can be attributed to 
service, to include any in-service running or physical 
training.  In so doing, the examiner must discuss the 
significance, if any, of the fact that the appellant was 
found to have bilateral plantar fasciitis in August 2003 and 
arthritis of the right knee in March 2004.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
any additional pertinent evidence not 
currently of record relating to the 
veteran's plantar fasciitis and arthritis 
of the right knee to be obtained.  The 
Veteran should also be asked to provide 
all dates of enrollment with any reserve 
component.  He should be asked to 
identify each period of active duty for 
training or inactive duty training during 
which he injured his feet or right knee, 
or during which any such disability 
underwent a worsening.

2.  The AOJ must contact the Veteran's 
reserve unit(s) to ascertain his duty 
status (active duty, active duty for 
training, or inactive duty training) 
and confirm his periods of service, 
particularly those periods of active 
duty for training or inactive duty 
training identified by the Veteran as 
ones when he experienced an injury or 
worsening of disability.  All records 
and/or responses received must be 
associated with the claims file.

3.  After the foregoing development has 
been completed to the extent possible, 
the Veteran must be scheduled for an 
examination of his feet and his right 
knee and be notified that failure to 
report to any scheduled examination, 
without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 
3.655(b) (2008).  The Veteran's entire 
claims file, including a copy of this 
remand and any service records obtained, 
must be made available to and reviewed by 
the examiner designated to examine the 
Veteran.  The examination report must 
reflect consideration of the Veteran's 
documented medical history and 
assertions, as well as a detailed history 
elicited from the Veteran regarding the 
onset and worsening of plantar fasciitis 
and right knee arthritis.  All 
appropriate tests and studies must be 
accomplished, and all clinical findings 
must be reported in detail.  

Following a clinical evaluation of the 
Veteran and a thorough review of the 
claims file, including any records 
obtained pursuant to the development 
set forth in the preceding paragraphs, 
the examiner must opine as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the Veteran has 
plantar fasciitis or right knee 
arthritis that can be attributed to 
service, to include any in-service 
running or physical training.  In so 
doing, the examiner must discuss the 
significance, if any, of the fact that 
the Veteran was found to have plantar 
fasciitis in August 2003 and arthritis 
of the right knee in March 2004, while 
enrolled in the Army National Guard.  A 
complete rationale must be provided for 
all opinions expressed.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

